DETAILED ACTION
This office action is in response to the amendments/remarks filed on 02/16/2022. Claims 1, 7, 11-22 are pending; claim 1 has been amended; claims 2-6, 8-10 are canceled, claims 20-22 are added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s arguments, see pages 5-7, with respect to the rejections under 35 USC § 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bird (US 20170204917A1)
Bird discloses 
Claim 1: an assembly (Figs. 1-2) comprising: 

the first coupling member (12) having a pocket (14) and a locking member (16) received in the pocket, the locking member being movable between an engaged position and a disengaged position with respect to the coupling members (¶ [0026]-[0027]);
an actuator (26) to exert an actuation force on the locking member, by pushing on a first portion of an underside of the locking member, to move the locking member to the engaged position with respect to the coupling members (as shown in Fig.2 and ¶ [0026]); and 
a biasing member (24) to exert a biasing force on the locking member in opposition to the actuation force by pushing on a second portion of the underside of the locking member (Fig.2 and ¶ [0027]).

Claim 7: wherein: during an absence of the actuation force, the biasing force causes the locking member to move to the disengaged position with respect to the coupling members (¶ [0027])

Claim 11: wherein: the first coupling member further has a passage (e.g. slot where the solenoid 26 is placed as shown in Fig.2) in communication with the pocket (14); and the actuator is received within the passage.

Claim 12: wherein: 2Serial No. 17/344480Atty. Dkt. No. MEII0365PUSP3 Reply to Office Action of December 9, 2021 the first coupling member further has a recess (e.g. the recess where the spring is place see Fig.2) in communication with the pocket; and the biasing member is disposed in the recess.

13: wherein: the first coupling member further has a passage (e.g. the slot where the solenoid is placed see Fig.2) in communication with the pocket and a recess in communication with the pocket (e.g. the recess where the spring is place see Fig.2); the actuator is received within the passage; and the biasing member is disposed in the recess.

Claim 14: wherein: the first coupling member (12, see Fig.2) is a pocket plate and the second coupling member (20, see Fig.2) is a notch plate.

Claim 15: wherein: the locking member (16) is a radial locking member (as shown).

Claim 16: wherein: the locking member (16) is a strut (as shown).

Claim 17: wherein: the biasing member (24) is a spring and the biasing force (e.g. ¶0027]) is a spring force. 

Claim 18: wherein: the actuator (26,28) is a linear actuator (the assembly of 26,28 is linear actuator since the assembly would create force in straight line so that armature 28 would exert the force to rocker arm 19 as shown in Fig.2). 

Claim 19: wherein: the linear actuator includes a plunger (28) which is movable between an extended position in which the actuation force is present and a retracted position in which the actuation force is absent (¶ [0026]-[0027]: In response to an electrical current, a coil within the solenoid 26 generates a magnetic field. The magnetic field drives the armature 28 to exert a force on the rocker arm 19; and response to discontinuation of the electrical current, the armature 28 returns to the original position). 

20: an assembly (Figs.1-2) comprising:
first and second coupling members (12,20) supported for rotation relative to one another;
the first coupling member (12) having a pocket (14) and a locking member (16) received in the pocket, the locking member being movable between an engaged position and a disengaged position with respect to the coupling members (¶ [0026]-[0027]); 
an actuator (26) to exert an actuation force on the locking member, by pushing on a first portion of the locking member towards the second coupling member, to move the locking member to the engaged position with respect to the coupling members (¶[0026]); and
a biasing member (24) to exert a biasing force on the locking member in opposition to the actuation force by pushing on a second portion of the locking member towards the second coupling member (¶ [0027]). 

Claim 21: wherein: during an absence of the actuation force, the biasing force causes the locking member to move to the disengaged position with respect to the coupling members (¶ [0027]). 

Claim 22: wherein: the locking member is movable between the engaged position and the disengaged position with respect to the coupling members by being radially movable outward to the engaged position and radially movable inward to the disengaged position (¶ [0026]-[0027]) “the rocker 16 pivots radially outward from the pocket 14 “;
the actuator exerts the actuation force on the locking member by pushing radially outward on the first portion of the locking member towards the second coupling member to move the locking member to the engaged position with respect to the coupling members (¶ [0026]); and
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

 
/DAVID R MORRIS/Primary Examiner, Art Unit 3659